PER CURIAM.
By this appeal the appellant, who was plaintiff in the trial court, seeks a reversal of a summary final judgment for the defendant. The judgment was based upon the conclusion of the trial judge that appellant’s claims for medical payments were not covered by the medical payments provisions of a policy of insurance issued by defendant. We have examined the provisions of the policy in the light of the circumstances of plaintiff’s injury and hold that the trial *669judge correctly construed the provisions of the policy under which claim was made. Cf., Merchants Co. v. Hartford Acc. & Indem. Co., 187 Miss. 301, 188 So. 571, 192 So. 566 (1939); Henderson v. Hawkeye-Security Ins. Co., 252 Iowa 97, 106 N.W.2d 86 (1960).
Affirmed.